DETAILED ACTION
Response to Amendment
	This action is in response to the amendment filed on May 25, 2022.  Clams 1 and 6-8 have been amended.  Claim 5 has been cancelled.  Claims 9-16 have been added.  Claims 1-4 and 6-16 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Restriction by Original Presentation
Newly submitted claims 9-16 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Originally field claims 1-4 and 6-8 are directed to on-board signage system comprising:  at least one vehicle; a display device that is installed in the at least one vehicle, and configured to display an image which is assigned to the vehicle on one or more display areas viewable from outside the vehicle; and a signage controller, wherein the signage controller is configured to function as:  an image database that stores a plurality of candidate images assignable to the at least one vehicle; a terminal database that stores identification information of a registered terminal that is previously registered in the on-board signage system and owner information of the registered terminal; a terminal location acquiring unit that acquires location information of the registered terminal; a selector that selects at least one of a travel route of the at least one vehicle and an image to be assigned to the at least one vehicle based on the location information of the registered terminal and the owner information of the registered terminal, and transmits the selected travel route or image to the at least one vehicle; and a bonus offering unit that offers, when feedback about the image displayed on the vehicle is received from the owner of the registered terminal, a bonus to the owner of the registered terminal who has provided the feedback about the image displayed on the vehicle.
In contrast, newly added claims 9-16 recite a separate and distinct invention comprising: at least one vehicle; a display device that is installed in the at least one vehicle, and configured to display an image which is assigned to the vehicle on one or more display areas viewable from outside the vehicle; and a signage controller, wherein the signage controller is configured to function as: an image database that stores a plurality of candidate images assignable to the at least one vehicle; a terminal database that stores identification information of a registered terminal that is previously registered in the on-board signage system and owner information of the registered terminal; a terminal location acquiring unit that acquires location information of the registered terminal; a selector that selects at least one of a travel route of the at least one vehicle and an image to be assigned to the at least one vehicle based on the location information of the registered terminal and the owner information of the registered terminal, transmits the selected travel route or image to the at least one vehicle, and again selects a travel route of the vehicle when an accumulated length of displayed time of the image on the vehicle is less than a predetermined value, a distance traveled by the vehicle while the image is displayed on the vehicle is less than a predetermined value, or an amount of feedback from an owner of the registered terminal about the image displayed on the vehicle is less than a predetermined value.
The bold and underlined sections highlight differences between the inventions.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9-16 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Independent claim 1 recites the limitations, " at least one vehicle; a display device that is installed in the at least one vehicle, and configured to display an image which is assigned to the vehicle on one or more display areas viewable from outside the vehicle; and a signage controller, wherein the signage controller is configured to function as; an image database that stores a plurality of candidate images assignable to the at least one vehicle; a terminal database that stores identification information of a registered terminal that is previously registered in the on-board signage system and owner information of the registered terminal; a terminal location acquiring unit that acquires location information of the registered terminal; and a selector that selects at least one of a travel route of the at least one vehicle and an image to be assigned to the at least one vehicle based on the location information of the registered terminal and the owner information of the registered terminal, and transmits the selected travel route or image to the at least one vehicle; a bonus offering that offers, when feedback about the image displayed on the vehicle is received from an owner of the registered terminal, a bonus to the owner of the registered terminal who has provided the feedback about the image displayed on the vehicle.”



The recited claim limitations, “an image database that stores a plurality of candidate images assignable to the at least one vehicle, and a selector that selects at least one of a travel route of the at least one vehicle and an image to be assigned to the at least one vehicle based on the location information of the registered terminal and the owner information of the registered terminal, and transmits the selected travel route or image to the at least one vehicle.” are directed to the abstract idea of commercial or legal interactions under advertising, marketing, and sales activities or behaviors.  Specifically, the limitations are directed to providing an image (e.g., advertisement) to be displayed on a window of a vehicle, which is a form of advertising and marketing.  
Additionally, under step 2A of “integration into a practical application” requires:  
 •	Improvement to the functioning of a computer, or an improvement to any other technology or technical field
•	Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
•	Applying the judicial exception with, or by use of a particular machine.
•	Effecting a transformation or reduction of a particular article to a different state or thing
•	Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
The applicant has not shown or demonstrated any of the requirements described above under “integration into a practical application” under step 2A.  Specifically, the applicant’s limitations are not “integrated into a practical application” because they are adding words “apply it” with the judicial exception, or mere instructions to implement an abstract idea merely as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Additionally, improvements to the functioning of a computer or any other technology or technical field as not been shown or disclosed (se MPEP 2106.05(a)).  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The applicant’s specification discloses, “The signage controller 18 is composed of the vehicle controller 20 and the center controller 22. The vehicle controller 20 is a computer incorporating a processor 24, a storage device 26, a communication interface 28, a video controller 30, and an input/output controller 32. The term “computer” as used herein encompasses a microcontroller in which a computer system is incorporated into a single integrated circuit. It should be noted that the processor 24 denotes a processor in a broad sense and includes a general-purpose processor (such as, for example, a Central Processing Unit, CPU), and a special-purpose processor (such as, for example, a Graphics Processing Unit, GPU; an Application Specific Integrated Circuit, ASIC; a Field Programmable Gate Array, FPGA; and a programmable
logic device). The storage device 26 may include at least one of a semiconductor memory (such as, for example, a RAM, a ROM, and a solid state drive) and a magnetic disc (such as, for example, a hard disc drive).” (page 11 of the applicant’s specification) reads on a general purpose computer.  Based on the applicant's specification, elements in claims 1-8 require no more than a generic device to perform generic computer functions. None of the limitations, individually and in combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activities previously known in the industry. The applicant’s claimed limitations do not demonstrate an improvement to another technology or technical field, an improvement to the functioning of the computer itself, effecting a transformation or reduction of particular article to a different state or thing, a specific limitation other than what is well-understood routine and conventional in the field and meaningful limitations beyond generally linking use of the judicial exception to a particular technological environment. The current application does not amount to 'significantly more' than the abstract idea as described above. The claim does not include additional elements or limitations individually or in combination that are sufficient to amount to significantly more than the judicial exception. Specifically, the individual elements of at least one vehicle, display device, signage controller, image database, terminal database, terminal location acquiring unit, registered terminal, selector, and a bonus offering unit are well understood, routine and conventional elements that amount to no more than implementing an idea with a computerized system. The additional elements taken in combination add nothing more than what is present when the elements are considered individually. Therefore, based on the two-part Alice Corp. analysis, there are no meaningful limitations in the claims that transform the exception (i.e., abstract idea) into a patent eligible application.   
Dependent claims 2-4 and 6-8 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  The following dependent claims: 2-4 and 6-8 recite a selector, route selecting unit, registered terminal, image selecting unit, vehicle-to-pedestrian communication unit, terminal location acquiring unit, signage controller, and social networking service site which do not amount to significantly more than the judicial exception. Dependent claims 2-4 and 6-8 do not recite additional elements that amount to significantly more than the judicial exception.













Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over High et al. US Publication 20190138988 A1 in view of Salamon et al. US Publication 20160328730 A1.
Claim 1:
	As per claim 1, High teaches the system comprising:
at least one vehicle (paragraph 0017 “In some embodiments, the unmanned delivery vehicle 110 may comprise an unmanned ground delivery vehicle. In some embodiments, an unmanned ground vehicle (UGV) may comprise one or more of a self-driving vehicle…”);

a display device that is installed in the at least one vehicle, and configured to display an image which is assigned to the vehicle on one or more display areas viewable from outside the vehicle (paragraph 0017 “In some embodiments, the unmanned delivery vehicle 110 may comprise an unmanned ground delivery vehicle. In some embodiments, an unmanned ground vehicle (UGV) may comprise one or more of a self-driving vehicle…” and “An unmanned delivery vehicle 110 comprising a UGV may transport packages while displaying content on the display device 117 on the exterior of the vehicle.”);
and a signage controller, wherein the signage controller is configured to function as (paragraphs 0019-0020 “control circuit” “While in FIG. 1, the control circuit 111, the sensor 113, the memory 115, and the display device 117 are shown as part of the unmanned delivery vehicles 110, in some embodiments, one or more of the control circuit 111, the sensor 113, the memory 115, and the display device 117 may comprise a separate content display unit carried by the unmanned delivery vehicles 110.” and “The content server 120 comprises a control circuit 121 and a memory 123 device. The content server 120 may comprise one or more of a server, a central computing system, a delivery management computer system, and the like.”);

an image database that stores a plurality of candidate images assignable to the at least one vehicle (paragraph 0021 “The content server 120 may be coupled to a content database 140 and/or a context database 150 via a wired and/or wireless communication channel. In some embodiments, one or more of the content database 140 and the context database 150 may be at least partially implemented with the memory 123 of the content server 120. The content database 140 may have stored upon it a plurality content items configured to be displayed on the display device 117 of the unmanned delivery vehicle 110. In some embodiments, the content items may comprise one or more of a product advertisement, a service advertisement, an offer, a restaurant menu, a branding content, a store location, an event reminder, and directions. Generally, a content item may comprise any image, video, and/or audio file.”),




a terminal database that stores identification information of a registered terminal that is previously registered in the on-board signage system and owner information of the registered terminal (paragraph High 0024 and 0022 “In some embodiments, a mobile application (“app”) may be installed on the memory 132 for interacting with the unmanned delivery vehicles 110 and/or the content server 120. The mobile application may allow a user to register with and/or log-in to an account associated with the delivery vehicle content display service. In some embodiments, one or more user profiles may be stored on the memory 132. A user profile may store the user's account information, preference, demographic information, shopping history and the like. In some embodiments, the content server 120 and/or the unmanned delivery vehicle 110 may select content to display based on using the information in the user profile as context information.” and “In some embodiments, the context database 150 may store user profiles comprising one or more of user preference, user demographic, user purchase history, etc.”),

a terminal location acquiring unit that acquires location information of the registered terminal (paragraph 0014 “For example, the user device 130 may include a mobile application for communicating with the unmanned delivery vehicle 110 and/or the content server 120 and providing the user's information. The provided user information may comprise one or more of user location, user preference, user demographic, user purchase history, etc.), and

a selector that selects at least one of a travel route of the at least one vehicle and an image to be assigned to the at least one vehicle based on the location information of the registered terminal and the owner information of the registered terminal, and transmits the selected travel route or image to the at least one vehicle (paragraphs 0023 and 0036 “In some embodiments, the route may be determined based on the target content of one or more content items to be displayed on the display device of the delivery vehicle. In some embodiments, the delivery route may be determined based on prioritizing one or more geographic areas based on comparing demographic information of areas near a direct route with target demographic of one or more selected content items. For example, the system may add a detour and/or select a slightly longer route to cause the unmanned delivery vehicle to travel through or near an area (e.g. neighborhood park) with demographics (e.g. parents) target by a content item (e.g. advertisement for back to school supplies). In some embodiments, the route may be determined based on prioritizing one or more geographic areas based on one or more of: an area automobile traffic pattern, an area foot traffic pattern, an area building type, an area demographic, and an area flight height clearance. For example, the route may be determined by prioritizing areas with a large volume of pedestrian traffic and/or high rises with street facing windows over less populated areas to increase the content item's exposure.” and “In some embodiments, the content server 120 may be configured to cause the unmanned delivery vehicle to travel on a route determined based on prioritizing one or more geographic areas based on comparing demographic information of areas near a direct route with target demographic of one or more selected content items.”).

High does not teach and a bonus offering unit that offers, when feedback about the image displayed on the vehicle is received from the owner of the registered terminal, a bonus to the owner of the registered terminal who has provided the feedback about the image displayed on the vehicle.  However, Salamon teaches a Method, System, and Application for Acknowledging Content and Providing Reward Opportunities to a User Device and further teaches, “In one implementation, a user 20 views a billboard 46 on the street with a code on it. The user then accesses an application on their mobile device 30 or calls a phone service and enters the code. The server 50 may include a call service center able to accept and process a user's phone call and code input. The user is then rewarded with a predetermined number of reward points. Moreover, the user 20 can take an image of the billboard and content recognition can be used to identify any advertisements associated with a reward. Likewise, information from the user device's GPS or wearable device could be used to identify the reward associated with the billboard and/or could be used to identify the user (whether registered or not).” (paragraph 0029); “In one implementation, a user 20 sees an advertisement 46 at a bus stop with a QR code on it. The user 20 photographs the QR code with a camera of the device 30 and as the QR code is recognized/processed by a mobile phone application of the device 30, which transmits an acknowledgement to the system server 50, and the user is rewarded with a predetermined reward.” (paragraph 0030), and “Once the advertisement is detected by the device 30 and its acknowledgement is processed by the server 50, the server generates and provides a reward for the user. The benefits conferred upon a user upon acknowledgement of an advertisement are not particularly restrictive. Rewards may include currency, physical goods, vouchers, premium content, access or unlocking of something of value to the end user and virtual currency where the virtual currency may have real world value or only have virtual value. The user may be provided notification on their device 30 or a web interface on the status of their reward.” (paragraph 0026).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify High to include a bonus offering unit that offers, when feedback about the image displayed on the vehicle is received from the owner of the registered terminal, a bonus to the owner of the registered terminal who has provided the feedback about the image displayed on the vehicle as taught by Salamon in order to encourage or incentivize user to perform a particular set of actions or activities.  






Claim 2:
	As per claim 2, High and Salamon teach the system of claim 1 as described above and High further teaches wherein:
the selector comprises a route selecting unit that is configured to estimate, based on both the location information and the owner information of the registered terminal, a region where there are a lot of people who match the image assigned to the vehicle, and to select the travel route of the vehicle based on the estimated region (paragraph 0036).

Claim 3:
	As per claim 3, High and Salamon teach the system of claim 2 as described above and High further teaches wherein:
the selector comprises an image selecting unit that is configured to estimate, based on
the owner information of the registered terminal located in a vicinity of a present or future
vehicle location, a trend of people located in the vicinity of the vehicle location, and to select
the image assigned to the vehicle based on the estimated trend (paragraph 0036).

Claim 4:
	As per claim 4, High and Salamon teach the system of claim 3 as described above and High further teaches wherein:
the vehicle comprises a vehicle-to-pedestrian communication unit that is configured
to directly communicate with the registered terminal located within a predetermined range
of the vehicle (paragraphs 0025 and 0041); 


and the terminal location acquiring unit is configured to recognize, as the vicinity of the
vehicle, a location of the registered terminal that has directly communicated with the vehicle
through the vehicle-to-pedestrian communication unit (paragraphs 0025 and 0041).

Claim 6:
As per claim 6, High and Salamon teach the system of claim 1 as described above and High further teaches wherein:
the vehicle comprises a vehicle-to-pedestrian communication unit that is configured to directly communicate with the registered terminal located within a predetermined range of the vehicle (paragraphs 0025 and 0041); and

the feedback comprises direct communication with the vehicle that is established by the registered terminal (paragraphs 0025 and 0041).

Claim 7:
	As per claim 7, High and Salamon teach the system of claim 1 as described above and High further teaches wherein:
the vehicle is configured to supply the registered terminal with access information which is used by the registered terminal for accessing detailed information of the image displayed on the vehicle (paragraph 0025); and

the feedback comprises an access to the detailed information performed by the registered terminal (paragraph 0025).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over High and Salamon as applied to claim 1 above, and further in view of Koren US Publication 20180254001 A1.
Claim 8:
	As per claim 8, High and Salamon teach the system of claim 1 as described above but do not teach wherein the feedback comprises entering a post content item relating to the vehicle or relating to the image displayed on the vehicle into a social networking service site.  However, Koren teaches an Augmented Reality Advertising System with Smart Phone Interoperability and further teaches, “In one embodiment, with reference to FIG. 8, a smart phone 104 displays the same advertisement 103 that is projected on the window by the projector 105. The advertisement displayed on the smart phone 104 may include a link or other GUI control. User 101 selection or activation of the link or control may trigger additional actions, such as display of additional information, navigation to a website, or user entry of a choice. The smart phone 104 equipped with a location system, such as a GPS, determines the location of the user. The computing equipment within the vehicle, e.g., a tablet, also contains a location system, such as a GPS. The location of the smart phone and vehicle remain the same for the duration of the trip. The locations may be shared between the devices via wireless communication either peer to peer or via the Internet. Upon determining that the smart phone 104 is within a vehicle equipped with a computing device according to principles of the invention, advertisements displayed on the window of the vehicle may be sent to the smart phone for display. By way of example and not limitation, a smart phone 104 within a vehicle may execute a social networking application, such as Facebook. Advertisements displayed on the window of the vehicle may be sent to the social networking application. A user of the smart phone may then interact with the advertisement on the smart phone, such as by indicating that the user “likes” 102 the advertisement, sharing the advertisement with others, or selecting the advertisement as a link to obtain more information. Input from a smart phone may affect the advertisement or other subject matter projected on the window. Such user input may be communicated from the smart phone to the computing system within the vehicle.” (paragraph 0038).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify High to include wherein the feedback comprises entering a post content item relating to the vehicle or relating to the image displayed on the vehicle into a social networking service site as taught by Koren in order to increase exposure of advertisements to other users via social media.   

Response to Arguments
Applicant’s arguments, see pages 8-9, filed May 25, 2022, with respect to the rejection(s) of claim(s) 1-4 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of High and Salamon.
According to applicant’s arguments on page 8 of the remarks discloses, “As amended, independent claim 1 recites a bonus offering unit that offers, when feedback about the image displayed on the vehicle is received from an owner of the registered terminal, a bonus to the owner of the registered terminal who has provided the feedback about the image displayed on the vehicle. The offer of the bonus can motivate the owner of the registered terminal to approach the vehicle in order to look at the image. The offer of the bonus can also motivate the owner of the vehicle to drive the vehicle in such a manner that V2P communication can be easily established (e.g., driving at lower speeds, close to a sidewalk, or the like). Accordingly, Applicant respectfully submits that the features of amended independent claim 1 are integrated into a practical application and withdrawal of the rejections is respectfully requested.”  The examiner respectfully disagrees.
The limitation in claim 1 reciting, “a bonus offering unit that offers, when feedback about the image displayed on the vehicle is received from the owner of the registered terminal, a bonus to the owner of the registered terminal who has provided the feedback about the image displayed on the vehicle.” does not recite an “integration into a practical application”.  Specifically, providing a bonus to the owner of the registered terminal for giving feedback is not an improvement to a computer or technical field.  Therefore, the 35 U.S.C. 101 rejection is maintained.      

Objections to claim 1 have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682